DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant’s preliminary amendment filed on October 6, 2020 is acknowledged. Claims 1-9 are currently pending.
Claim Objections
Claim(s) 6 and 8 is/are objected to because of the following informalities: 
Claim 6, line 2: “are an amperometric sensor and have” should be “are ach an amperometric sensor and each have” for consistency with claim 5
Claim 8, line 3: “the method” should be deleted
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a cross-sensitivity” in lines 3 and 4 respectively.  It is unclear whether they are the same or not.
Claim 1 recites the limitation “a measuring point” in line 6.  It is unclear what a “point” means.  It seems that the measuring point means a measuring system including three analytical measuring devices and a control unit, and it is suggested to be “a measuring system.
Claim 1 recites the limitation “the first analytical measuring device having a cross-sensitivity to the second measurand” in lines 16-17.  It is unclear whether this cross-sensitivity is the same one as recited in lines 3.  It is suggested to be “the first analytical measuring device having the cross-sensitivity to the second measurand.”
Claim 1 recites the limitation “the second analytical measuring device having a cross-sensitivity to the first measurand” in line 19.  It is unclear whether this cross-sensitivity is the same one as recited in lines 4.  It is suggested to be “the second analytical measuring device having the cross-sensitivity to the first measurand.”
All subsequent claims 2-7 are rejected due to their dependencies on rejected base claim 1.
Claim 3 recites “a first cross-sensitivity coefficient” in line 6.  It is unclear whether this first cross-sensitivity coefficient is the same as the one recited in claim 2, line 6.  It is suggested to be “the first cross-sensitivity coefficient.”
Claim 3 recites “a second cross-sensitivity coefficient” in line 8.  It is unclear whether this first cross-sensitivity coefficient is the same as the one recited in claim 2, line 8.  It is suggested to be “the second cross-sensitivity coefficient.”
Subsequent claims 4-6 are rejected due to their dependencies on rejected base  claim 3.
Claim 5 recites the limitation “the electrodes” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least two electrodes.”
Claim 5 recites the limitation “and their control” in line 5.  It is unclear what “their control” means.
Claim 5 recites “the measuring membrane,” “the electrodes,” and “the electrolyte” in lines 4-6.  It is unclear whether these “measuring membrane, electrodes, and electrolyte” belong to the first analytical measuring device or the second analytical measuring device.
Claim 6 recites the limitation “the electrodes” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least two electrodes.”
Claim 6 recites the limitation “and their control” in line 5.  It is unclear what “their control” means.
Claim 6 recites “the measuring membrane,” “the electrodes,” and “the electrolyte” in lines 4-6.  It is unclear whether these “measuring membrane, electrodes, and electrolyte” belong to the first analytical measuring device or the second analytical measuring device.
Claim 8 recites the limitation "a first measured value of a first measurand of a first analytical measuring device” in lines 1-2 and “a first analytical measuring device which is suitable for determining a first measured value of a first measured” in lines 5-6.  It is unclear whether the first measured values, the first measurand, and the first analytical measuring device are the same or not respectively.  It is suggested to be “the first analytical measuring device which is suitable for determining the first measured value of the first measured” in lines 5-6.
Claim 8 recites the limitation "a second measured value of a second measurand of a second analytical measuring device” in lines 2-3 and “a second analytical measuring device which is suitable for determining a second measured value of a second measured” in lines 7-8.  It is unclear whether the second measured values, the second measurand, and the second analytical measuring device are the same or not respectively.  It is suggested to be “the second analytical measuring device which is suitable for determining the second measured value of the second measured” in lines 7-8.
Claim 8 recites “a cross-sensitivity” in lines 14 and 16 respectively.  It is unclear whether the cross-sensitivity is the same or not.
Dependent claim 9 is rejected due to its dependency on rejected base claim 8. 
Claim 9 recites “a pH sensor” in line 3 and line 5.  It is unclear whether the pH sensor is the same or not.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Regarding claim 1, the 101 analysis on the patentable eligible subject matter is presented as follows:
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03.  Claim 1 is directed to a method for correcting a first measured value of a first measurand of a first analytical measuring device and a second measured value of a second measurand of a second analytical measuring device, which is a process and falls within four statutory categories of invention. 
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. MPEP 2106.04(II).  Claim 1 recites “(a) determining the first measured value, (b) determining the second measured value, (c) determining the third measured value, (d) calculating a corrected first measured value, and (e) calculating a corrected second measured value.”  These limitations are directed to one of the judicial exceptions, i.e., abstract idea, because limitations (a)-(e) recite determining three measured values and calculating two corrected measured values, which is simple enough that it can be practically preformed in the human mind and falls into the “mental process” group of abstract ideas.  The recitation “providing a measuring point” does not negate the mental nature of these limitations because the claim here merely uses the measuring point as a tool to provide the measured values to the mental process.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Claim 1 recites the additional element of the measuring point comprising a first analytical measuring device, a second analytical measuring device, a third analytical measuring device, and a control unit.  The step performed by the additional element, e.g., providing a measuring point including three analytical measuring devices, is merely for the purpose of data gathering, i.e., for determining the measured values, that is necessary for use of the recited judicial exception and is recited at a high level of generality.  Thus, the limitation in the claim is insignificant extra-solution activity.  Further, claim 1 recites the additional element, the measuring point including a control unit, for performing limitations (d)-(e) that are recited so generically that they represent no more than mere instructions to apply the judicial exceptions on a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the control unit does not affect this analysis. MPEP 2106.05(I).  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.  Claim 1 recites an additional element, a measuring point including three analytical measuring devices and a control unit, which is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  As explained in Step 2A Prong Two, the “providing” step includes insignificant extra-solution activity and represents no more than mere instructions to apply the judicial exceptions on a computer.  Further, they are also well-known in the art.  Using a first analytical measuring device which is suitable for determining the first measured value of the first measurand to determine the first measured value, a second analytical measuring device which is suitable for determining the second measured value of the second measurand to determine the second measured value, and a third analytical measuring device which is suitable for determining the third measured value of the third measurand to determine the third measured value is well-known as to use an analytical measuring device what it is suitable to do.  For example, the prior art, Fridrich (U.S. Patent Pub. 2015/0136616), teaches a plurality of sensors, analytical measuring devices (Fig. 1: SO2 sensor 34, NO2 sensor 42, O2 sensor 46, NO sensor 36, CO sensor 44, CO2 sensor 22), determining different gas concentrations, and other measuring devices such as temperature sensor (Fig. 1: 48), rH sensor (Fig. 2), and pressure sensor (Fig. 2).  Fridrich discloses cross-sensitivity is the sensitivity of a measuring apparatus to variables other than the measured variable or the measured value ([0002] lines 1-3) due to imperfect selectivity ([0003] lines 1-2).  A variable that has an influence on the measured value is the influencing variable is ([0002] lines 3-6), such as temperature, humidity, air pressure, electrical field or magnetic field ([0004] lines 1-3).  One possibility for correcting errors in measurement caused by cross-sensitivities is to provide the plurality of sensors, determining the individual measured values separately from each other and then comparing the measured values and correcting them ([0005] lines 1-6), and eliminate the interfering cross-sensitivities of the measuring system due to the influence variable ([0006] lines 4-6).  Thus, three analytical measuring devices having two of them to determine two measured variables that have a cross-sensitivity with each other and one of them to determine an influence variable that does not have cross-sensitivity to those two measured variables are well-known in the art.  Further, the control unit that calculates and corrects the measured values from the three analytical measuring devices must be connected with the devices in some way to operate with the input of the three measured values.  Thus, the step “providing a measuring point comprising three analytical measuring devices wherein two of them determining two measurands having a cross-sensitivity with each other and the other one of them determining an influencing variable on which one of the two measurands depends, and a control unit connected to the three analytical measuring devices” is well-known in the art for gathering data from three analytical measuring devices and calculating corrected measured values based on the cross-sensitivity and the dependence on the influencing variable.  In sum, the limitation does not amount to significantly more because the additional element represent mere instructions to apply an exception and insignificant extra-solution activities, which do not provide an inventive concept.  The claim is not eligible.

Regarding claim 2, the limitation “the corrected first measured value (KM1) is calculated using the following formula:

    PNG
    media_image1.png
    81
    183
    media_image1.png
    Greyscale

wherein M1 is the first measured value, wherein M2 is the second measured value, wherein Q1 is a first cross-sensitivity coefficient that maps the cross-sensitivity of the first analytical measuring device to the second measurand, wherein Q2 is a second cross-sensitivity coefficient that maps the cross-sensitivity of the second analytical measuring device to the first measurand and the dependence of the first measured value (M1) on the third measured value (M3)” is directed to a calculation step of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas.  No additional element is recited to integrate the recited judicial exception into a practical application except the formula for calculating the corrected first measurand value.  As a whole, the claim does not amount to significantly more than the recited exception or adds an inventive concept to the claim.

Regarding claim 3, the limitation “the corrected second measured value (KM2) is calculated using the following formula:

    PNG
    media_image2.png
    86
    188
    media_image2.png
    Greyscale

wherein M1 is the first measured value, wherein M2 is the second measured value, wherein Q1 is a first cross-sensitivity coefficient that maps the cross-sensitivity of the first analytical measuring device to the second measurand, wherein Q2 is a second cross-sensitivity coefficient that maps the cross-sensitivity of the second analytical measuring device to the first measurand and the dependence of the first measured value (M1) on the third measured value (M3)” is directed to a calculation step of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas.  No additional element is recited to integrate the recited judicial exception into a practical application except the formula for calculating the corrected second measurand value.  As a whole, the claim does not amount to significantly more than the recited exception or adds an inventive concept to the claim.

Regarding claim 4, the limitation “wherein the second cross-sensitivity coefficient (Q2) is calculated using the following formula:

    PNG
    media_image3.png
    85
    243
    media_image3.png
    Greyscale

wherein Q3 is a third cross-sensitivity coefficient that maps the cross-sensitivity of the second analytical measuring device to the first measurand, wherein pKs is the acidity constant of the first measurand, wherein M3 is the third measured value” is directed to a calculation step of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas.  No additional element is recited to integrate the recited judicial exception into a practical application except the formula for calculating the second cross-sensitivity coefficient.  As a whole, the claim does not amount to significantly more than the recited exception or adds an inventive concept to the claim.

Regarding claim 5, the limitation “wherein the first analytical measuring device and the second analytical measuring device are each an amperometric sensor and each have a measuring membrane, at least two electrodes, and an electrolyte, wherein the first cross-sensitivity coefficient (Q1) depends on the properties of the measuring membrane, the properties of the electrodes and their control, and the properties of the electrolyte” is directed to additional elements to the claimed steps of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas in claim 1.  Thus, claim 5 is directed to a process and falls within four statutory categories of invention (Step 1), and recites a judicial exception (Step 2A Prong One).  The recited additional elements “the first analytical measuring device and the second analytical measuring device” as a whole do not integrate the recited judicial exception into a practical application (Step 2A Prong Two) because these two analytical measuring devices provided in the “providing” step of claim 1 are merely for the purpose of determining a first measured value and the second measured value as claimed in claim 1 that is necessary for use of the recited judicial exception and is recited at a high level of generality.  Thus, the limitation in the claim is insignificant extra-solution activities, and do not integrate the recited judicial exception into a practical application.  Further, the recited first analytical measuring device and the second analytical measuring device in claim 5 are each an amperometric sensor and each have a measuring membrane, at least two electrodes, and an electrolyte, wherein the first cross-sensitivity coefficient (Q1) depends on the properties of the measuring membrane, the properties of the electrodes and their control, and the properties of the electrolyte, as a whole do not amount to significant more than the recited exception, i.e., the additional elements do not add an inventive concept to the claim (Step 2B) because they are well known in the art.  The prior art, Carney (U.S. Patent Pub. 2011/0212376), teaches an amperometric sensor suitable for sensing gases ([0002] lines 1-2).  Amperometric electrochemical sensors are gas sensors in which an electrochemical cell comprising an electrolyte solution and two or more electrodes that are used to oxidize or reduce a target analyte ([0003] lines 1-4).  The quantity of analyte transported to the electrode is limited by a diffusion or permeation membrane so that the analyte transport to the electrode, and thus the electric current, is proportional to the analyte concentration ([0003] lines 5-9).  To combat the undesired cross-sensitivity, some amperometric sensors employ modified potentiostats to improve the selectivity ([0004] lines 1, 7-8), or use a catalytic unit to oxidize or remove undesired gas ([0005] lines 1-2).  Thus, an amperometric sensor is well-known to be an analytical measuring device including a measuring membrane, at least two electrodes, and an electrolyte for sensing analytes.  Since the undesired cross-sensitivity between the target analytes and non-target analyte exists in amperometric sensors, which depends on the selectivity of the target analyte on the measuring device in response to both target analyte and non-target analyte ([0004] lines 1, 7-8), the cross-sensitivity coefficient would be necessarily dependent on the constituent properties of the measuring device, such as the properties of the measuring membrane, the properties of the electrodes and their control, and the properties of the electrolyte, in response to both target analyte and non-target analyte.  In sum, the limitation does not amount to significantly more because the additional elements are well-known in the art and represents insignificant extra-solution activities, which do not provide an inventive concept.  The claim is not eligible.

Regarding claim 6, the limitation “wherein the first analytical measuring device and the second analytical measuring device are an amperometric sensor and have a measuring membrane, at least two electrodes, and an electrolyte, wherein the third cross-sensitivity coefficient (Q3) depends on the properties of the measuring membrane, the properties of the electrodes and their control, and the properties of the electrolyte” is directed to additional elements to the claimed steps of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas in claim 1.  Thus, claim 6 is directed to a process and falls within four statutory categories of invention (Step 1), and recites a judicial exception (Step 2A Prong One).  The recited additional elements “the first analytical measuring device and the second analytical measuring device” as a whole do not integrate the recited judicial exception into a practical application (Step 2A Prong Two) because these two analytical measuring devices provided in the “providing” step of claim 1 are merely for the purpose of determining a first measured value and the second measured value as claimed in claim 1 that is necessary for use of the recited judicial exception and is recited at a high level of generality.  Thus, the limitation in the claim is insignificant extra-solution activities, and do not integrate the recited judicial exception into a practical application.  Further, the recited first analytical measuring device and second analytical measuring device in claim 6 are an amperometric sensor and have a measuring membrane, at least two electrodes, and an electrolyte, wherein the third cross-sensitivity coefficient (Q3) depends on the properties of the measuring membrane, the properties of the electrodes and their control, and the properties of the electrolyte, as a whole do not amount to significant more than the recited exception, i.e., the additional elements do not add an inventive concept to the claim (Step 2B) because they are well known in the art.  The prior art, Carney (U.S. Patent Pub. 2011/0212376), teaches an amperometric sensor suitable for sensing gases ([0002] lines 1-2).  Amperometric electrochemical sensors are gas sensors in which an electrochemical cell comprising an electrolyte solution and two or more electrodes that are used to oxidize or reduce a target analyte ([0003] lines 1-4).  The quantity of analyte transported to the electrode is limited by a diffusion or permeation membrane so that the analyte transport to the electrode, and thus the electric current, is proportional to the analyte concentration ([0003] lines 5-9).  To combat the undesired cross-sensitivity, some amperometric sensors employ modified potentiostats to improve the selectivity ([0004] lines 1, 7-8), or use a catalytic unit to oxidize or remove undesired gas ([0005] lines 1-2).  Thus, an amperometric sensor is well-known to be an analytical measuring device including a measuring membrane, at least two electrodes, and an electrolyte for sensing analytes.  Since the undesired cross-sensitivity between the target analytes and non-target analyte exists in amperometric sensors, which depends on the selectivity of the target analyte on the measuring device in response to both target analyte and non-target analyte([0004] lines 1, 7-8), the cross-sensitivity coefficient would be necessarily dependent on the constituent properties of the measuring device, such as the properties of the measuring membrane, the properties of the electrodes and their control, and the properties of the electrolyte, in response to both target analyte and non-target analyte.  In sum, the limitations does not amount to significantly more because the additional elements are well-known in the art and represent insignificant extra-solution activities, which do not provide an inventive concept.  The claim is not eligible.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) 8 does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation “a/the measuring point” in claim 8, lines 1 and 4 does not belong to any category of the patentable subject matter, such as process, machine, manufacture, or composition of matter.  It seems that the measuring point to be a measuring system including three analytical measuring devices and a control unit.  It is suggested to change “a/the measuring point” into “a/the measuring system” in claim 8, lines 1 and 4.
Subsequent dependent claim 9 is rejected due to its dependency on rejected base claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridrich (U.S. Patent Pub. 2015/0136616) in view of Chen (U.S. Patent Pub. 2019/0195823).
Regarding claim 8, Fridrich teaches a measuring point (Fig. 1-2; [0055] line 2: a measuring apparatus 20), wherein the measuring point comprises: 
a first analytical measuring device (Fig. 1-2; [0058] line 2: sulphur dioxide sensor 34 (SO2 sensor)) which is suitable for determining a first measured value of a first measurand (SO2 sensor is suitable for determining the concentration of SO2), 
a second analytical measuring device (Fig. 1-2; [0058] lines 3-4: nitrogen dioxide sensor 42 (NO2 sensor)) which is suitable for determining a second measured value of a second measurand (NO2 sensor is suitable for determining the concentration of NO2) which differs from the first measurand (NO2 is different from SO2), 
a third analytical measuring device (Fig. 2: rH sensor; [0066] lines 1-2: Fig. 2 shows more measuring points for measured value such as humidity) which is suitable for determining a third measured value of a third measurand (humidity sensor is suitable for determining the relative humidity value of the humidity of the gas flow) which differs from the first measurand and the second measurand (humidity is different from SO2 and NO2), and 
a control unit ([0011] line 1: an evaluating unit), 
the first analytical measuring device having a cross-sensitivity to the second measurand ([0025] lines 3-5: a sulphur dioxide sensor has a high cross-sensitivity with nitrogen dioxide) and the first measured value having a dependence on the third measured value (claim 11, lines 10-12: by varying an influencing variable which influences the quantity of measured gas, wherein the influencing variable is the humidity; claim 14, lines 1-4: the increase in the humidity of the second flow of measured gas means that sulphur dioxide is removed from the second flow of measured gas; thus the concentration of SO2 is dependent on humidity), 
the second analytical measuring device having a cross-sensitivity to the first measurand (since the cross-sensitivity is between the sulphur dioxide gas and nitrogen dioxide gas, the nitrogen dioxide sensor is deemed to have a cross-sensitivity with the sulphur dioxide), 
the third analytical measuring device not having any cross-sensitivity to the first measurand or to the second measurand ([0003] lines 1-4: cross-sensitivity encompasses imperfect selectivity, as occurs with gas sensors, which often respond to concentrations of gases other than the gas to be detected; thus humidity does not have any cross-sensitivity to NO2 or SO2).

Fridrich does not explicitly disclose the control unit is connected to the first analytical measuring device, the second analytical measuring device and the third analytical measuring device.
However, Chen teaches an apparatus for detecting concentration of a gas (Fig. 1: the apparatus 1; [0001] lines 1-2).  In the apparatus 1, the control module 130 is a data processing apparatus such as a computer that is electrically connecting to the gas detecting module 110 (Fig. 2; [0032] lines 1-5).  Thus, Chen teaches a control unit (Fig. 2: the control module 130 such as a computer) is connected to a gas detecting module 110, i.e., an analytical measuring device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fridrich by substituting the control unit with one connected to the gas detecting module as taught by Chen because the electrical connection between the control module and the gas detecting module would enable the transmission of the measured signal to be processed in the control module.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Since the measuring point of Fridrich has three analytical measuring devices, the combined Fridrich and Chen would necessarily result in each analytical measuring device electrically connecting to the control module for transmission of all the measured values to be processed in the control module.

The preamble “for carrying out a method for correcting a first measured value of a first measurand of a first analytical measuring device and a second measured value of a second measurand of a second analytical measuring device” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Fridrich in view of Chen is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

The designation “being suitable for calculating a corrected first measured value and a corrected second measured value” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the evaluating unit of Fridrich is suitable for evaluating the measured variables ([0011] lines 1-2) and calculate the final measured value on the basis of the results of the two intermediate measurements ([0014] lines 1-3), and thus is capable of and suitable for calculating a corrected first measured value and a corrected second measured value.
Allowable Subject Matter
Claim(s) 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claims 7 and 9 with particular attention to the limitations:
wherein the first analytical measuring device is a sensor for measuring free chlorine, the second analytical measuring device is a sensor for measuring chlorine dioxide, and the third analytical measuring device is a pH sensor (claim 7);
wherein the first analytical measuring device is a free chlorine sensor, the second analytical measuring device is a chlorine dioxide sensor, and the third analytical measuring device is a pH sensor, or the first analytical measuring device is a bromine sensor, the second analytical measuring device is a total chlorine sensor, and the third analytical measuring device is a pH sensor (claim 9).
Here, Fridrich teaches a measuring apparatus 20 (Fig. 1-2, [0055] line 2) comprising a sulphur dioxide sensor 34 (SO2 sensor) (Fig. 1-2, [0058] line 2), a : nitrogen dioxide sensor 42 (NO2 sensor) (Fig. 1-2, [0058] lines 3-4), and a humidity sensor (Fig. 2: rH sensor, [0066] lines 1-2), and an evaluating unit ([0011] line 1), wherein the sulphur dioxide sensor has a high cross-sensitivity with nitrogen dioxide ([0025] lines 3-5), and humidity sensor does not have any cross-sensitivity to sulphur dioxide or nitrogen dioxide.  Further, Chen teaches an apparatus for detecting concentration of a gas (Fig. 1, [0001] lines 1-2) comprising a control module 130 that is a data processing apparatus such as a computer that is electrically connecting to the gas detecting module 110 (Fig. 2; [0032] lines 1-5).  Thus, Fridrich in view of Chen teaches a measuring apparatus including a SO2 sensor, a NO2 sensor, a humidity sensor, and a control unit that is a computer suitable for calculating corrected measured values.  Further, Krohne (Krohne, Optisys CL 1100 Technical Datasheet, 03/2016) teaches a measuring system (page 3, section 1.1) for measuring chlorine (page 6, Fig. 1-1: Free chlorine measurement), chlorine dioxide (page 8, Fig. 1-3: Chlorine dioxide measurement), and a pH sensor with temperature measurement may be used for pH measurement which must be controlled or compensated for reliable free chlorine measurement (page 7, para. 2).  However, it is not obvious to combine Fridrich, Chen, and Krohne to substitute the SO2 sensor, the NO2 sensor, and the humidity sensor with the free chlorine sensor, the chlorine dioxide sensor, and the pH sensor.  Also, it is not obvious to modify Fridrich in view of Chen by substituting the SO2 sensor, the NO2 sensor, and the humidity sensor with the bromine sensor, the total chlorine sensor, and the pH sensor.  Therefore, neither Fridrich, Chen, nor Krohne, individually or combined, discloses nor renders obvious all of the cumulative limitations of claim 9.  Since the cumulative limitations in claim 7 includes a measuring point comprising the first analytical measuring device, the second analytical measuring device, a third analytical measuring device, and a control unit, wherein the first analytical measuring device is a sensor for measuring free chlorine, the second analytical measuring device is a sensor for measuring chlorine dioxide, and the third analytical measuring device is a pH sensor, is not a well-known measuring apparatus in the art, and the cumulative limitation of claim 7 by providing such a measuring point is not anticipated or rendered obvious over the cited references.  In sum, all of the cumulative limitations of claims 7 and 9 contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795